Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
West Virginia CWP Fund seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits to Roger D. Adkins pursuant to 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. West Va. CWP Fund v. Dir., OWCP, Nos. 11-0450 BLA, 11-0450 BLA-A (B.R.B. Mar. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.